DAUKSCH, Judge.
The matter concerns adoption and custody of a 4V2 year old girl, who has resided with her maternal grandparents since the death of her mother when the child was less than 2. years old. Her father, Leonard Peterson the Appellee, consented to a custody order being entered in favor of Earl and Mildred Rogge,- the grandparents-Appellants in 1974.
In the action below the grandparents sought to adopt the child and sever the rights of the father to the child. The father countered with a petition to change the custody of the child from the grandparents to himself. The court denied the adoption and granted the change of custody-
We have considered the testimony of record, the adverse recommendation of the Division of Family Services, and the specific findings of the trial court as contained in the transcript of testimony and cannot find such a gross abuse of' discretion as would warrant a reversal of the learned trial judge who had the opportunity to judge the witnesses in live testimony before him and in whom such a grave responsibility first lies. In re: Gossett, 277 So.2d 832 (Fla. 1st DCA 1973).
AFFIRMED.
ALDERMAN, J., concurs.
MAGER, C. J., dissents, with opinion.